Citation Nr: 1803829	
Decision Date: 01/23/18    Archive Date: 01/31/18

DOCKET NO.  11-32 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for hypertension prior to February 19, 2011; and to a rating in excess of 10 percent thereafter.

2.  Entitlement to service connection for a left foot disorder, to include gout.

3.  Entitlement to service connection for a left knee disorder, to include gout.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from December 1980 to November 1984 and from September 1985 to June 1996.

This matter is before the Board of Veterans' Appeals (Board) originally on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in July 2017.  A transcript of that hearing is of record.

For the reasons addressed in the REMAND portion of the decision below the Board finds that further development is required regarding the left foot and knee claims.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Prior to the promulgation of a decision in the appeal, the Veteran withdrew his claim for an initial compensable rating for hypertension prior to February 19, 2011; and to a rating in excess of 10 percent thereafter.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met regarding the claim for an initial compensable rating for hypertension prior to February 19, 2011; and to a rating in excess of 10 percent thereafter.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

At the July 2017 hearing before the Board, the Veteran withdrew his appeal in regard to the claim for an initial compensable rating for hypertension prior to February 19, 2011; and to a rating in excess of 10 percent thereafter.  See Transcript p. 3.  Accordingly, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appellate claim of entitlement to an initial compensable rating for hypertension prior to February 19, 2011, and to a rating in excess of 10 percent thereafter, is dismissed.


REMAND

The Veteran has essentially contended, to include at his July 2017 hearing, that he developed recurrent left foot and knee pain while on active duty.  Further, his service treatment records document such in-service complaints; to include for the left foot in June 1987, and the left knee in July 1992.  

There are numerous lay statements attesting to the Veteran's recurrent left foot and left foot problems during and since service, which are consistent with and corroborate the Veteran's testimony indicating that he has had recurrent left foot and left knee problems since service.  Thus, as a finder of fact, the Board finds that the Veteran has had left foot and left knee problems since service.

In reluctantly remanding this matter, the Board notes that while he has post-service treatment for left foot and knee complaints, the exact nature and etiology of the claimed conditions is not clear from the evidence of record.  As such, a remand is required to adjudicate these issues.

The Board further notes that the Veteran has also claimed benefits pursuant to the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317, which provide that connection may also be established for a chronic disability resulting from an undiagnosed illness which became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021.  A "qualifying chronic disability" for purposes of 38 U.S.C.A. § 1117 is a chronic disability resulting from (A) an undiagnosed illness, (B) a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome (CFS), fibromyalgia, or irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (C), any diagnosed illness that the Secretary determines in regulation prescribed under subsection (D) warrants a presumption of service connection.  38 U.S.C.A. § 1117(a)(2); 38 C.F.R. § 3.317 (a)(2)(i)(B)(1).  Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, muscle and/or joint pain.  However, it does not appear these provisions were explicitly considered with respect to the left foot and knee claims.  Consequently, the Board concludes they should be considered on remand, to include the medical examination and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his left foot and knee since May 2016.  Even if the Veteran does not respond, determine if there are any VA medical records for the pertinent period.  In pertinent part, the Veteran did report recent treatment through the Cincinnati VA medical facility at his July 2017 hearing.  See Transcript p. 8.

After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service left foot and knee symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to determine the nature and etiology of the claimed disabilities of the left foot and knee.  The claims folder should be made available to the examiner for review before the examination.

The examiner must assume as true that the Veteran has had left foot and left knee problems since service.

Based on the results of the examination, the respective examiner(s) is asked to address each of the following questions:

(a) Please state whether the symptoms of the claimed conditions of the left foot and knee are attributable to a known clinical diagnosis, to include whether he has chronic fatigue syndrome or fibromyalgia.  If the Veteran does not now have, but previously had any such condition, when did that condition resolve?

(b) Is the Veteran's disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis. 

(c) If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either (2) a diagnosable chronic multi-symptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis, then please provide an expert opinion as to whether it is related to a presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) Is it at least as likely as not that any diagnosed disorder had its onset directly during the Veteran's service or is otherwise causally related to any event or circumstance of his service, including environmental exposures during service in Southwest Asia during the Persian Gulf War?  

(e) If not directly related to service on the basis of questions (b)-(d), is any medical condition proximately due to, the result of, or caused by any service-connected disability(ies)? 

(f) If not caused by another medical condition, has any disorder been aggravated (made permanently worse or increased in severity) by any service-connected disability(ies) ? If yes, was that increase in severity due to the natural progress of the disease?

In answering all questions (a) to (f), please articulate the reasons underpinning your conclusions.  That is, (1) identify what facts and information, whether found in the record or outside the record, support your opinion, and (2) explain how that evidence justifies your opinion.  A report of the examination should be prepared and associated with the Veteran's VA claims file.  The opinion(s) expressed should also reflect consideration of the documented in-service complaints for left foot and knee problems, as well as the Veteran's account of recurrent symptoms since service.

4.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained since the case was last adjudicated below, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


